--------------------------------------------------------------------------------

--------------------------------------------------------------------------------

Exhibit 10.25.2
 
RESOLUTIONS
 
OF THE BENEFIT FINANCE COMMITTEE
 
OF APPLETON PAPERS INC.
 
Amendments to the Appleton Papers Inc. Retirement Plan
 
[Supplement J – Kansas City Distribution Center Employees]




WHEREAS, pursuant to Section 11.01 of the Appleton Papers Inc. Retirement Plan
(the “Plan”), Appleton Papers Inc. (the “Company’), by action of its Board of
Directors (or its delegate), may amend the Plan in whole or in part, at any time
or from time to time; and


WHEREAS, the Company desires to amend the Plan as set forth below, by action of
the  Benefit Finance Committee acting pursuant to delegation of authority
granted by the Board of Directors of the Company; and


WHEREAS, the amendments attached hereto are intended to incorporate the terms of
a collective bargaining agreement whereby covered employees at the Kansas City
Distribution Center are eligible to participate in the Plan, and do not
otherwise revise or amend the substance of the Plan or the administration
thereof;


NOW THEREFORE, it is:


RESOLVED, that the Plan is hereby amended as set forth on Exhibit A attached
hereto.


IN WITNESS WHEREOF, the undersigned, being all of the members of the Benefit
Finance Committee, to evidence their consent to taking the foregoing actions by
written consent in lieu of a meeting, have caused the above amendments to be
adopted as of the date last entered below, and direct that they be placed with
the minutes of the Committee.


 

           
Committee Member
 
Date
                 
/s/ Thomas J. Ferree
 
8/6/12
Thomas J. Ferree
               
/s/ Jeffrey Fletcher
 
8/7/12
Jeffrey Fletcher
               
/s/ Kerry S. Arent
 
8/7/12
Kerry S. Arent
               
/s/ Matthew Vosters
 
8/8/12
Matthew Vosters
         


* * * * *

 
 

--------------------------------------------------------------------------------

 
EXHIBIT A



 
APPLETON PAPERS INC.
 
RETIREMENT PLAN
 
(As Amended Through August 8, 2012)
 
SUPPLEMENT J
 
Special Provisions Applicable to
 
Appleton Papers Inc. Kansas City Distribution Center
 
Represented by United Steel, Paper and Forestry, Rubber, Manufacturing, Energy,
Allied Industrial and Service Workers International Union, Local 348
 
Effective July 1, 2012, pursuant to a Memorandum of Agreement between Appleton
Papers Inc., Kansas City Distribution Center and United Steelworkers and Local
348 dated June 7, 2012 (“Agreement”), employees covered by the Agreement shall
be eligible to begin participation in the Plan, subject to the terms and
conditions of the Plan, as modified by this Supplement J.
 
Except as provided in or superseded by this Supplement J, the terms and
conditions of the Plan shall apply to Kansas City Distribution Center Employees
(defined in Section J1.01 below) in all respects.
 
ARTICLE 1
 
Definitions
 
J1.01  
Special Definitions.

 
(a)  
Kansas City Distribution Center Employee:  The term “Kansas City Distribution
Center Employee” means an hourly employee of the Company employed at its Kansas
City, Kansas distribution center and represented by the Union, excluding any
such employee who is eligible to actively participate in any other retirement,
pension or profit-sharing plan established by the Company or to which the
Company makes contributions on his behalf (other than the Appleton Papers
Retirement Savings and Employee Stock Ownership Plan).

 
(b)  
Termination of Employment:  The term “Termination of Employment” for purposes of
this Supplement J for Kansas City Distribution Center Employees, in lieu of the
definition of such term set forth in Plan Section 1.40, shall mean a termination
of employment, including without limitation the cessation of active employment
(irrespective of any seniority rights or recall rights) for any reason
(including quit, discharge, disability, layoff, retirement, or entrance into
military service) other than death or an authorized leave of absence.

 
(c)  
Union:  The term “Union” means United Steel, Paper and Forestry, Rubber,
Manufacturing, Energy, Allied Industrial and Service Workers International
Union, Local 348.

 
J1.02  
Effective Date.  The effective date of this Supplement J is July 1, 2012.

 

Page 1 of 4
 
 

--------------------------------------------------------------------------------

 
EXHIBIT A



 
ARTICLE 2
 
Special Provisions
 
J2.01  
Participation.

 
(a)  
Effective July 1, 2012, the term “Participant” shall include Kansas City
Distribution Center Employees who were active employees of the Company as of
July 1, 2012, and for whom the Company made contributions the PACE Industry
Union-Management Pension Fund (“PIUMPF”) through June 30, 2012.

 
(b)  
Kansas City Distribution Center Employees whose Employment Date is July 1, 2012
or later, or who were actively employed by the Company as of June 30, 2012 but
were not eligible to receive PIUMPF contributions, shall become Participants in
the Plan as set forth in Article 2 of the Plan (“Participation”).  For purposes
of satisfying the requirements of Plan Section 2.01(b) for participation, the
Employee’s period of employment with the Company and Hours of Service shall be
calculated from the Employee’s Employment Date, whether prior to or on or after
July 1, 2012.

 
J2.02  
Benefit Service.

 
(a)  
Benefit Service will be granted to each Participant who is a Kansas City
Distribution Center Employee for a Plan Year on the basis of his total Hours of
Service during such year and prior to his Normal Retirement Date which are
attributable to employment as an Eligible Employee on and after July 1, 2012
(“Eligible Hours”).  For this purpose, Hours of Service credited for periods of
absence from employment which immediately follow employment as an Eligible
Employee shall be deemed to be attributable to employment as an Eligible
Employee.

 
(1)  
For Plan Years commencing on and after January 1, 2013:  If the Participant’s
regularly scheduled work week throughout a Plan Year is at least 40 hours, he
will be credited with one year of Benefit Service for each such Plan Year during
which he completes at least 2,000 Eligible Hours.  If the Participant’s
regularly scheduled work week is not at least 40 hours throughout such year, he
will be credited with one year of Benefit Service for each Plan Year during
which he completes the number of Eligible Hours determined in accordance with
the following formula:

 
(2,000 x Hours in Regularly Scheduled Work Week)
40
 
(2)  
For Plan Year 2012: If the Participant’s regularly scheduled work week
throughout the period commencing July 1, 2012 and ending December 31, 2012 is at
least 40 hours, he will be credited with one-half (1/2) year of Benefit Service
for the 2012 Plan Year, provided he completes at least 1,000 Eligible Hours
during such period.  If the Participant’s regularly scheduled work week is not
at least 40 hours throughout such period, he will be credited with one-half
(1/2) year of Benefit Service for the 2012 Plan Year during which he completes
the number of Eligible Hours determined in accordance with the following
formula:

 
(1,000 x Hours in Regularly Scheduled Work Week)
40
 

Page 2 of 4
 
 

--------------------------------------------------------------------------------

 
EXHIBIT A



 
(3)  
Partial Years of Benefit Service:  In addition, for any Plan Year during which
the Participant completes less than the Eligible Hours required for a full year
of Benefit Service, a fraction of a year of Benefit Service will be credited
based on the ratio of his actual Eligible Hours during such Plan Year to the
number of Eligible Hours so required for a full year of Benefit Service, rounded
up to the nearest tenth (prorated for 2012).

 
J2.03  
Vesting Service.  A Participant who is a Kansas City Distribution Center
Employee will be credited with 1 year of Vesting Service for each Plan Year in
which he has at least 1,000 Hours of Service with the Company (whether before or
after the date he became a Participant).

 
J2.04  
Retirement Pension.

 
(a)  
The following provisions shall apply to Participants who are Kansas City
Distribution Center Employees, except that any additional provisions regarding
Retirement Pensions included in the Plan that are not superseded by this Section
J2.04 shall continue to apply to such Participants.

 
(1)  
Normal Retirement Pension.  If such Participant’s employment terminates at or
after his Normal Retirement Age, he will be entitled to a Normal Retirement
Pension in a monthly amount determined by multiplying his years of Benefit
Service (including fractions of a year in completed months) as of his
Termination of Employment date by twenty-four dollars ($24.00).

 
(2)  
Early Retirement Pension.  If such Participant’s employment terminates on or
after the date he has both reached age 55 and completed at least 10 years of
Vesting Service (and before his Normal Retirement Age), the Participant may
elect (in a time and manner as the Plan Administrator may prescribe) to receive
an Early Retirement Pension starting on the first day of any month coincident
with or following the date his employment terminates and before his Normal
Retirement Date, in a monthly amount determined under Section J2.04(a)(1) above,
reduced in accordance with the following table:

 
Age at Pension
Commencement Date
Percentage of Pension Payable
Prior to Normal Retirement Date
64
100%
63
100%
62
100%
61
95%
60
90%
59
85%
58
80%
57
75%
56
70%
55
65%


Page 3 of 4
 
 

--------------------------------------------------------------------------------

 
EXHIBIT A



 


 
 
(3)  
Vested Retirement Pension.  If such Participant’s employment terminates on or
after the date he has completed at least five (5) years of Vesting Service, and
such Participant is not eligible for a Retirement Pension under Section
J2.04(a)(1) or (2), such Participant will be eligible to receive a Vested
Retirement Pension.  Such Participant’s Vested Retirement Pension will start on
the Participant’s Normal Retirement Date in a monthly amount determined in
accordance with Section J2.04(a)(1), or, if the Participant so elects (in a time
and manner as the Plan Administrator may prescribe) on the first day of any
month prior to his Normal Retirement Date, and coincident with or following his
55th birthday, in a monthly amount determined in accordance with Section
J2.04(a)(1), reduced as follows:

 
Age at Pension
Commencement Date
Percentage of Pension Payable
Prior to Normal Retirement Date
65
100%
64
89%
63
79%
62
71%
61
64%
60
58%
59
52%
58
47%
57
42%
56
38%
55
34%

 
(b)  
If an Early Retirement Pension or Vested Retirement Pension begins at a date
between the ages set forth in the tables in Section J2.04(a)(2) and (3), the
reduction shall be calculated by straight line interpolation of the applicable
percentage factors.

 
 
J2.05  
Method of Payment.  Article 7 of the Plan (“Method of Payment”) shall apply in
all respects, except that the 100% Surviving Spouse Option (Plan Section 7.05)
shall not apply or be available to a Kansas City Distribution Center Employee in
any event.

 
 
J2.06  
Disability.  A Kansas City Distribution Center Employee shall not be eligible
for or entitled to a Disability Retirement Pension under this Plan in any event.

 
* * * * *
 




 


 


 


 

Page 4 of 4
 
 

--------------------------------------------------------------------------------

 

 
 

--------------------------------------------------------------------------------

 